Citation Nr: 0002292	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  98-12 143A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a bilateral foot 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel


INTRODUCTION

The veteran had verified active service from December 1971 to 
November 1973 and June 1981 to July 1985, and unverified 
service from July 1985 to December 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.

The Board notes that the issue on appeal is entitlement to 
service connection for a bilateral foot disorder on a direct 
basis.  Although the RO adjudicated the issue on a direct 
basis and as due to an undiagnosed illness, as set out in the 
July 1998 statement of the case, the veteran specifically 
contended in his August 1998 substantive appeal that the 
bilateral foot disorder was due to a motor vehicle accident 
in May 1994.  The RO discussed direct service connection in 
its rating action and its SOC.  Therefore, given that the 
veteran specifically did not appeal the issue of entitlement 
to service connection for a bilateral foot disorder due to an 
undiagnosed illness, the Board will consider the claim on a 
direct basis only.  38 C.F.R. § 20.202 (1999).

In September 1998, the RO granted the veteran's timely 
appealed claim of entitlement to service connection for 
cervical strain.  Therefore, having been decided in the 
veteran's favor, this claim is no longer on appeal.


FINDING OF FACT

The claim of entitlement to service connection for a 
bilateral foot disorder is not supported by cognizable 
evidence demonstrating that the claim is plausible or capable 
of substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for a 
bilateral foot disorder is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).





REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for a bilateral 
foot disorder.  He contends in his August 1998 substantive 
appeal that he injured his feet when a motor vehicle struck 
him in 1994.  

The legal question to be answered initially, however, is 
whether the veteran has presented evidence of a well-grounded 
claim; that is, a claim that is plausible.  If he has not 
presented a well-grounded claim, his appeal must fail and 
there is no duty to assist him with any further development.  
38 U.S.C.A. § 5107(a).  As will be explained below, the Board 
finds that this claim is not well grounded.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999).  However, "[a] determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).  

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded: (1) There 
must be competent evidence of a current disability, usually 
shown by medical diagnosis; (2) There must be evidence of 
incurrence or aggravation of a disease or injury in service. 
This element may be shown by lay or medical evidence; and (3) 
There must be competent evidence of a nexus between the 
inservice injury or disease and the current disability. Such 
a nexus must be shown by medical evidence. See Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Claims for Veterans Appeals 
(Court), lay observation is competent.

The veteran's service medical records show no indication of 
any treatment for or diagnosis of a bilateral foot disability 
during his period of service.  Service records show that the 
veteran was struck by an automobile in May 1994 and in June 
1994, he complained of various pains including the feet after 
giving a history of being struck by an automobile.  No 
diagnosis concerning the feet was given.  While the veteran 
reported on the November 1996 report of medical history that 
he had experienced foot trouble, the examiner attributed this 
to a history of ankle pain.  The November 1996 retirement 
physical examination disclosed no bilateral foot disorder.  

Post service medical records are negative for the claimed 
disability.

With respect to the foregoing the Board notes that, while the 
veteran claims that he developed a bilateral foot disorder as 
a result of an in-service motor vehicle accident in May 1994, 
he has offered no competent evidence to establish such a 
relationship, other than his own unsubstantiated contentions.  
While the veteran is certainly capable of providing evidence 
of symptomatology, "the capability of a witness to offer such 
evidence is different from the capability of a witness to 
offer evidence that requires medical knowledge..."  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Causative factors 
of a disease amount to a medical question; only a physician's 
opinion would be competent evidence.  Gowen v. Derwinski, 3 
Vet. App. 286, 288 (1992).

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  The service medical 
records do not reflect a diagnosis of a bilateral foot 
disorder.  The veteran has submitted no medical opinion or 
other competent evidence to show that he currently has a 
bilateral foot disorder.  The laws governing service 
connection demand that the veteran present competent evidence 
of a present disability.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Furthermore, even assuming, without 
conceding, that he currently has a bilateral foot disorder, 
he has provided no competent evidence that it is in anyway 
related to his period of service.  

The representative contends, in the January 2000 informal 
hearing presentation, that the Board should remand the case 
because the veteran submitted new evidence after the last 
statement of the case, without waiving RO consideration 
pursuant to 38 C.F.R. § 19.37 (1999).   Specifically, 
38 C.F.R. § 19.37(a) provides that additional evidence 
received by the RO prior to transfer of the records to the 
Board of Veterans' Appeals after an appeal has been initiated 
(including evidence received after certification has been 
completed) will be referred to the appropriate rating or 
authorization activity for review and disposition.  If the 
statement of the case and any prior supplemental statement of 
the case were prepared before the receipt of the additional 
evidence, a supplemental statement of the case will be 
furnished to the appellant and his or her representative, 
unless the additional evidence received duplicates evidence 
previously of record which was discussed in the statement of 
the case or a prior supplemental statement of the case or the 
additional evidence is not relevant to the issue on appeal.  
Id.

In this regard, the Board has determined that the additional 
records are not relevant to the issue on appeal because they 
do not contain a diagnosis linking a current bilateral foot 
disorder to the veteran's period of service.  With respect to 
the evidence submitted after the July 1998 statement of the 
case, the only reference to the veteran's feet was made by 
Arthur Lorber, M.D., a private physician, in a September 1997 
examination report.  Dr. Lorber's impression was that the 
veteran had foot pain of unknown etiology.  The Court has 
held, however, that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, U.S. 
Vet. App. Dec. 29, 1999.  In light of the Court's decision, 
the Board finds that Dr. Lorber's impression is at best a 
diagnosis only of pain without connection to an underlying 
condition and a medical nexus to service, which as noted 
above, cannot warrant service connection.  Id . 

Similarly, with respect to the additionally submitted May 
1994 emergency room record, the treating physician, David 
Medland, M.D., did not discuss any foot pathology resulting 
from the motor vehicle accident.

The Board finds, therefore, that remanding this case for RO 
consideration of the additional records would be pointless 
because they do not contain a diagnosis linking a current 
bilateral foot disorder to the veteran's period of service 
and, thus, they are not relevant to the outcome of the case.  
Accordingly, since the veteran has not met the initial burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that his claim is well 
grounded, the benefit sought on appeal is denied.  38 
U.S.C.A. § 5107.  

As the foregoing explains the need for competent evidence of 
a current disability which is linked by competent evidence to 
service, the Board views its discussion above sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection for the claimed 
disability.  Robinette v. Brown, 8 Vet. App. 69, 79 (1995).


ORDER

Service connection for a bilateral foot disorder is denied.



		
	NADINE W. BENJAMIN
Acting Member, Board of Veterans' Appeals



 

